DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is objected to because the limitations set forth on line 1 through line 4 ending at “the second end” are recited in amended claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “a stopping element” in line 2. It is unclear from the claim whether this element is the same as, or different from, the stopping element previously set forth in claim 24, line 40. For the purpose of this action, the stopping element introduced in claim 25 has been interpreted to be the same as that set forth in claim 24.

Claim Rejections - 35 USC § 103
Claims 16-22, 24-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,113,205 (Kuo).
Regarding claim 16, Kuo discloses a connecting element (61) for a mechanical joint (6; see Figure 6 and annotated Figure 1 below), the connecting element comprising:
a base part having a first end and a second end and a front surface extending between the first end and the second end, a back surface extending between the first end and the second end opposite to the front surface and a first and second side surface extending between the front surface and the back surface (see annotated Figure 1 below),
the base part being a longitudinal part having a length extending between the first end and the second end and a width extending transversely to a longitudinal direction of the base part, the length of the base part extending between the first end and the second end being greater than the width (see annotated Figure 1 below), 
the base part having a thickness extending between the front surface and the back surface, the thickness being smaller than the length of the base part (see annotated Figure 1 below), and
a connector part (see annotated Figure 1 below) protruding from the base part;
the connector part having a distal end and a proximal end, the distal end is towards the first end of the base part and the proximal end is towards the second end of the base part (see annotated Figure 1 below), 
the connecting element having a free portion between the distal end of the connector part and the first end of the base part,
wherein the connector part comprises:
a protrusion portion (614) arranged to protrude from the front surface of the base part;
and
a contacting portion (615) extending from the protrusion portion to a direction of the first end of the base part such that a gap is formed between the contacting portion and the front surface of the base part and such that a bottom of the gap is formed by the protrusion portion, the contacting portion having a front surface which is parallel to the portion of the front surface of the base part in the area of the gap and a back surface facing toward the front surface of the base part, a distance between the back surface of the contacting portion and the front surface of the base part is decreasing towards the bottom of the gap, the contacting portion further having an end surface between the front surface and the back surface and extending from the front surface to the back surface (see Figure 6), the end surface of the contacting portion forming the distal end of the connector part (see annotated Figure 1 below).
Kuo does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end.
Applicant is reminded that it where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Kuo, such that the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end, as such a modification would result in a connector part that would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. It is to be noted that extending the base part such the length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end would provide a larger surface area for fastening the connecting element.

    PNG
    media_image1.png
    451
    610
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 6 of Kuo
Regarding claim 17, Kuo teaches the end surface of the contacting portion (615) having a first form and the bottom of the gap having a second form which is a compatible counter form for the first form (see Figure 6 and annotated Figure 1 below).
Regarding claim 18, Kuo teaches the connecting element according to claim 16, wherein the connector part having a distal end and a proximal end, the distal end is towards the first end of the base part and the proximal end is towards the second end of the base part, the end surface of the contacting portion (615) forming the distal end of the connector part (see annotated Figure 1 above);
the connecting element having a free portion between the distal end of the connector part and the first end of the base part, the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end (see claim 16 rejection above).
Regarding claim 19, Kuo teaches the base part having a back surface extending between the first end and the second end opposite to the front surface and a first and second side surface extending between the front surface and the back surface between the first end and the second end (see annotated Figure 1 below), the connecting element further comprising a stopping element (fasteners 3 or engaging portions 611) providing a stopping surface, said stopping surface is arranged to extend transverse to the front surface of the base part and outside of the front surface of the base part (see Figure 6 and annotated Figure 1 below).
Regarding claim 20, Kuo teaches the stopping element (611) is arranged as an integral stopping element to the connecting element such that the integral stopping element is provided to at least one of the first and second side surface (the stopping element extending along the first end of the base element, and therefore also the first and second side surfaces of said base element); or
the stopping element is arranged as an integral stopping element to the connecting element such that the integral stopping element is provided to the first end of the base part and/or the second end of the base part (see Figure 6 and annotated Figure 1 above).
Regarding claim 21, Kuo teaches the stopping element (3) is provided as a separate stopping element, the separate stopping element comprising:
a base plate (head of fastener 3) having a first end and a second end and a front surface (tapered surface of the head of fastener 3) extending between the first end and the second end; and
at least one side wall (cylindrical surface of the shaft of fastener 3) protruding from the base plate, said at least one side wall extending away from the front surface of the base plate a height (c) which is greater than a height (d) of the base part between the front surface and the back surface (see Figure 6);
the back surface of the base part is to be placed against the front surface of the base plate such that the at least one side wall is arranged to provide the stopping surface (see Figure 6).
Regarding claim 22, Kuo teaches the end surface of the contacting portion (615) is convex having a curvature axis (z) which is parallel to the front surface of the contacting portion and transverse to a direction of the base part between the first end and the second end, and the bottom of the gap having a compatible counter form having the same radius of curvature (see Figure 6 and annotated Figure 1 above).
Regarding claim 24, Kuo discloses a mechanical joint (6; see Figure 6 and annotated Figure 1 above) for connecting two parts (2, 5) mechanically together, the mechanical joint comprises a first connecting element (61) and a second connecting element (62), each connecting element comprises:
a base part having a first end and a second end and a front surface extending between the first end and the second end, a back surface extending between the first end and the second end opposite to the front surface and a first and second side surface extending between the front surface and the back surface (see annotated Figure 1 above), 
the base part being a longitudinal part having a length extending between the first end and the second end and a width extending transversely to a longitudinal direction of the base part, the length of the base part extending between the first end and the second end being greater than the width (see annotated Figure 1 above), 
the base part having a thickness extending between the front surface and the back surface, the thickness being smaller than the length of the base part (see annotated Figure 1 above), and
a connector part protruding from the base part; 
the connector part having a distal end and a proximal end, the distal end is towards the first end of the base part and the proximal end is towards the second end of the base part (see annotated Figure 1 above), 
the connecting element having a free portion between the distal end of the connector part and the first end of the base part,
wherein the connector part comprises:
a protrusion portion (614, 624) arranged to protrude from the front surface of the base part, and
a contacting portion (615, 625) extending from the protrusion portion to a direction of the first end of the base part such that a gap is formed between the contacting portion and the front surface of the base part and such that a bottom of the gap is formed by the protrusion portion, the contacting portion having a front surface which is parallel to the portion of the front surface of the base part in the area of the gap and a back surface facing toward the front surface of the base part, a distance between the back surface of the contacting portion and the front surface of the base part is decreasing towards the bottom of the gap, the contacting portion further having an end surface between the front surface and the back surface and extending from the front surface to the back surface (see Figure 6 and annotated Figure 1 above);
the contacting portion of the first connecting element is arranged to be placed into the gap of the second connecting element and the contacting portion of the second connecting element is arranged to be placed into the gap of the first connecting element for forming the mechanical joint such that the front surface of the contacting portion of the first connecting element is arranged to be placed against the front surface of the base part of the second connecting element and the back surface of the contacting portion of the first connecting element is arranged to be placed against the back surface of the contacting portion of the second connecting element (see Figure 6), the end surface of the contacting portion forming the distal end of the connector part (see annotated Figure 1 above),
the mechanical joint further comprising a stopping element (fasteners 3 or engaging portions 611) for preventing movement of the first connecting element and the second connecting element in the mechanical joint formed of the first connecting element and the second connecting element, the stopping element is arranged to the first connecting element or to the second connecting element or to both the first connecting element and the second connecting element (see Figure 6).
Kuo does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end.
Applicant is reminded that it where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Kuo, such that the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end, as such a modification would result in a connector part that would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. It is to be noted that extending the base part such the length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end would provide a larger surface area for fastening the connecting element.
Regarding claim 25, Kuo teaches the first connecting element (61) and/or the second connecting element (62) further comprising a stopping element (fasteners 3 or engaging portions 611) providing a stopping surface (see Figure 6).
Regarding claim 26, Kuo teaches the stopping element (fasteners 3 or engaging portions 611) is arranged to prevent the contacting portion of the first connecting element to move in a direction transverse to the direction between the first end and the second end of the base part; or
the stopping element is arranged to prevent the contacting portion of the second connecting element to move in a direction transverse to the direction between the first end and the second end of the base part (each of 3 and 611 engaging their respective part to prevent movement of connecting elements).
Regarding claim 27, Kuo teaches the end surface of the contacting portion (615) of the first connecting element (61) is provided against the protrusion portion (624) of the second connecting element (62) forming the bottom of the gap (see Figure 6).
Regarding claim 29, Kuo teaches a method of employing a first connecting element (61) and a second connecting element (62), each of the first connecting element and the second connecting element including the base part, the connector part and the contacting portion according to claim 16 (see rejection above), the method comprising providing the first connecting element and the second connecting element in a mechanical joint (6) for accomplishing a mechanical connection (see Figure 6 and annotated Figure 1 above).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of US 11,280,085 (Buffington).
Kuo teaches the connecting element according to claim 16, but does not expressly disclose the contacting portion (615) having at least one bevel extending between the distal end of the connector part and the proximal end of the connector part, said at least one bevel is arranged at least at an edge of the front surface of the contacting portion.
Buffington teaches a contacting portion (shown at 107 in Figure 1) having at least one bevel extending between the distal end of the connector part and the proximal end of the connector part, said at least one bevel is arranged at least at an edge of the front surface of the contacting portion in order to round off sharp edges (see column 12, lines 51-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Kuo such that the contacting portion having at least one bevel extending between the distal end of the connector part and the proximal end of the connector part, said at least one bevel is arranged at least at an edge of the front surface of the contacting portion, as taught in Buffington, in order to round of sharp edges of the contacting portion.

Claims 16-22, 24-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,113,205 (Kuo).
Regarding claim 16, Kuo discloses a connecting element (61) for a mechanical joint (6; see Figure 6 and annotated Figure 1 below), the connecting element comprising:
a base part having a first end and a second end and a front surface extending between the first end and the second end, a back surface extending between the first end and the second end opposite to the front surface and a first and second side surface extending between the front surface and the back surface (see annotated Figure 1 below),
the base part being a longitudinal part having a length extending between the first end and the second end and a width extending transversely to a longitudinal direction of the base part, the length of the base part extending between the first end and the second end being greater than the width (see annotated Figure 1 below), 
the base part having a thickness extending between the front surface and the back surface, the thickness being smaller than the length of the base part (see annotated Figure 1 below), and
a connector part (see annotated Figure 1 below) protruding from the base part;
the connector part having a distal end and a proximal end, the distal end is towards the first end of the base part and the proximal end is towards the second end of the base part (see annotated Figure 1 below), 
the connecting element having a free portion between the distal end of the connector part and the first end of the base part,
wherein the connector part comprises:
a protrusion portion (614) arranged to protrude from the front surface of the base part;
and
a contacting portion (615) extending from the protrusion portion to a direction of the first end of the base part such that a gap is formed between the contacting portion and the front surface of the base part and such that a bottom of the gap is formed by the protrusion portion, the contacting portion having a front surface which is parallel to the portion of the front surface of the base part in the area of the gap and a back surface facing toward the front surface of the base part, a distance between the back surface of the contacting portion and the front surface of the base part is decreasing towards the bottom of the gap, the contacting portion further having an end surface between the front surface and the back surface and extending from the front surface to the back surface (see Figure 6), the end surface of the contacting portion forming the distal end of the connector part (see annotated Figure 1 below).
Kuo does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end.
Golen teaches a connector part having a distal end (free portion) and a proximal end (portion connected to base part), the distal end is towards the first end of the base part (12, 13) and the proximal end is towards the second end of the base part, the end surface of the contacting portion forming the distal end of the connector part;
the connecting element having a free portion between the distal end of the connector part and the first end of the base part, but does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end (see Figure 4).
Golen teaches this structure substantially eliminates the need for any type of supplementary connectors (see column 4, lines 56-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Kuo, such that the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end, as taught in Golen, in order to eliminate the need for any type of supplementary connectors.
Regarding claim 17, Kuo teaches the end surface of the contacting portion (615) having a first form and the bottom of the gap having a second form which is a compatible counter form for the first form (see Figure 6 and annotated Figure 1 below).
Regarding claim 18, Kuo teaches the connector part having a distal end and a proximal end, the distal end is towards the first end of the base part and the proximal end is towards the second end of the base part, the end surface of the contacting portion (615) forming the distal end of the connector part (see annotated Figure 1 above);
the connecting element having a free portion between the distal end of the connector part and the first end of the base part (see annotated Figure 1 above), Golen teaching the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end (see claim 16 rejection above).
Regarding claim 19, Kuo teaches the base part having a back surface extending between the first end and the second end opposite to the front surface and a first and second side surface extending between the front surface and the back surface between the first end and the second end (see annotated Figure 1 below), the connecting element further comprising a stopping element (fasteners 3 or engaging portions 611) providing a stopping surface, said stopping surface is arranged to extend transverse to the front surface of the base part and outside of the front surface of the base part (see Figure 6 and annotated Figure 1 below).
Regarding claim 20, Kuo teaches the stopping element (611) is arranged as an integral stopping element to the connecting element such that the integral stopping element is provided to at least one of the first and second side surface (the stopping element extending along the first end of the base element, and therefore also the first and second side surfaces of said base element); or
the stopping element is arranged as an integral stopping element to the connecting element such that the integral stopping element is provided to the first end of the base part and/or the second end of the base part (see Figure 6 and annotated Figure 1 above).
Regarding claim 21, Kuo teaches the stopping element (3) is provided as a separate stopping element, the separate stopping element comprising:
a base plate (head of fastener 3) having a first end and a second end and a front surface (tapered surface of the head of fastener 3) extending between the first end and the second end; and
at least one side wall (cylindrical surface of the shaft of fastener 3) protruding from the base plate, said at least one side wall extending away from the front surface of the base plate a height (c) which is greater than a height (d) of the base part between the front surface and the back surface (see Figure 6);
the back surface of the base part is to be placed against the front surface of the base plate such that the at least one side wall is arranged to provide the stopping surface (see Figure 6).
Regarding claim 22, Kuo teaches the end surface of the contacting portion (615) is convex having a curvature axis (z) which is parallel to the front surface of the contacting portion and transverse to a direction of the base part between the first end and the second end, and the bottom of the gap having a compatible counter form having the same radius of curvature (see Figure 6 and annotated Figure 1 above).
Regarding claim 24, Kuo discloses a mechanical joint (6; see Figure 6 and annotated Figure 1 above) for connecting two parts (2, 5) mechanically together, the mechanical joint comprises a first connecting element (61) and a second connecting element (62), each connecting element comprises:
a base part having a first end and a second end and a front surface extending between the first end and the second end, a back surface extending between the first end and the second end opposite to the front surface and a first and second side surface extending between the front surface and the back surface (see annotated Figure 1 above), 
the base part being a longitudinal part having a length extending between the first end and the second end and a width extending transversely to a longitudinal direction of the base part, the length of the base part extending between the first end and the second end being greater than the width (see annotated Figure 1 above), 
the base part having a thickness extending between the front surface and the back surface, the thickness being smaller than the length of the base part (see annotated Figure 1 above), and
a connector part protruding from the base part; 
the connector part having a distal end and a proximal end, the distal end is towards the first end of the base part and the proximal end is towards the second end of the base part (see annotated Figure 1 above), 
the connecting element having a free portion between the distal end of the connector part and the first end of the base part,
wherein the connector part comprises:
a protrusion portion (614, 624) arranged to protrude from the front surface of the base part, and
a contacting portion (615, 625) extending from the protrusion portion to a direction of the first end of the base part such that a gap is formed between the contacting portion and the front surface of the base part and such that a bottom of the gap is formed by the protrusion portion, the contacting portion having a front surface which is parallel to the portion of the front surface of the base part in the area of the gap and a back surface facing toward the front surface of the base part, a distance between the back surface of the contacting portion and the front surface of the base part is decreasing towards the bottom of the gap, the contacting portion further having an end surface between the front surface and the back surface and extending from the front surface to the back surface (see Figure 6 and annotated Figure 1 above);
the contacting portion of the first connecting element is arranged to be placed into the gap of the second connecting element and the contacting portion of the second connecting element is arranged to be placed into the gap of the first connecting element for forming the mechanical joint such that the front surface of the contacting portion of the first connecting element is arranged to be placed against the front surface of the base part of the second connecting element and the back surface of the contacting portion of the first connecting element is arranged to be placed against the back surface of the contacting portion of the second connecting element (see Figure 6), the end surface of the contacting portion forming the distal end of the connector part (see annotated Figure 1 above),
the mechanical joint further comprising a stopping element (fasteners 3 or engaging portions 611) for preventing movement of the first connecting element and the second connecting element in the mechanical joint formed of the first connecting element and the second connecting element, the stopping element is arranged to the first connecting element or to the second connecting element or to both the first connecting element and the second connecting element (see Figure 6).
Kuo does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end.
Golen teaches a connector part having a distal end (free portion) and a proximal end (portion connected to base part), the distal end is towards the first end of the base part (12, 13) and the proximal end is towards the second end of the base part, the end surface of the contacting portion forming the distal end of the connector part;
the connecting element having a free portion between the distal end of the connector part and the first end of the base part, but does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end (see Figure 4).
Golen teaches this structure substantially eliminates the need for any type of supplementary connectors (see column 4, lines 56-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Kuo, such that the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end, as taught in Golen, in order to eliminate the need for any type of supplementary connectors.
Regarding claim 25, Kuo teaches the first connecting element (61) and/or the second connecting element (62) further comprising a stopping element (fasteners 3 or engaging portions 611) providing a stopping surface (see Figure 6).
Regarding claim 26, Kuo teaches the stopping element (fasteners 3 or engaging portions 611) is arranged to prevent the contacting portion of the first connecting element to move in a direction transverse to the direction between the first end and the second end of the base part; or
the stopping element is arranged to prevent the contacting portion of the second connecting element to move in a direction transverse to the direction between the first end and the second end of the base part (each of 3 and 611 engaging their respective part to prevent movement of connecting elements).
Regarding claim 27, Kuo teaches the end surface of the contacting portion (615) of the first connecting element (61) is provided against the protrusion portion (624) of the second connecting element (62) forming the bottom of the gap (see Figure 6).
Regarding claim 29, Kuo teaches a method of employing a first connecting element (61) and a second connecting element (62), each of the first connecting element and the second connecting element including the base part, the connector part and the contacting portion according to claim 16 (see rejection above), the method comprising providing the first connecting element and the second connecting element in a mechanical joint (6) for accomplishing a mechanical connection (see Figure 6 and annotated Figure 1 above).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Golen, and further in view of US 11,280,085 (Buffington).
The combination of Kuo and Golen teaches the connecting element according to claim 16, but does not expressly disclose the contacting portion (615 of Kuo) having at least one bevel extending between the distal end of the connector part and the proximal end of the connector part (see annotated Figure 1 above), said at least one bevel is arranged at least at an edge of the front surface of the contacting portion.
Buffington teaches a contacting portion (shown at 107 in Figure 1) having at least one bevel extending between the distal end of the connector part and the proximal end of the connector part, said at least one bevel is arranged at least at an edge of the front surface of the contacting portion in order to round off sharp edges (see column 12, lines 51-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of the combination of Kuo and Golen such that the contacting portion having at least one bevel extending between the distal end of the connector part and the proximal end of the connector part, said at least one bevel is arranged at least at an edge of the front surface of the contacting portion, as taught in Buffington, in order to round of sharp edges of the contacting portion.

Response to Arguments
Applicant’s arguments, see page 7, filed July 15, 2022, with respect to the previous claim objections and 35 U.S.C 112 rejection have been fully considered and are persuasive.  The previous claim objections and 35 U.S.C 112 rejection have been withdrawn. 
Applicant's arguments with respect to independent claims 16 and 24, see pages 7-11 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
To expand, the Examiner already noted Kuo does not expressly disclose the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end in the previous 103 rejection of claim 18, now incorporated into amended independent claims 16 and 24. Applicant’s arguments appear to attack only the Kuo reference, even though the rejection regarding the aforementioned lengths is based on a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In a first 103 rejection, case law is utilized, noting the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Given that no criticality is set forth in Applicant’s disclosure as to these relative dimensions, the Examiner contends the use of case law is proper. Applicant is reminded that it has been held that where the instant specification fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). In a second 103 rejection, the Golen reference is utilized which teaches a connecting element the free portion having a length (a) which is greater than a length (b) of the connector part between the proximal end and the distal end, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 24, 2022